Citation Nr: 0740375	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  04-16 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected right and left 
wrist disabilities. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1960 to May 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.

The veteran testified at a personal hearing before the 
undersigned Veteran's Law Judge, sitting at the RO in 
December 2004.  A transcript of the hearing is associated 
with the claims file.  

In September 2005, the Board remanded the case to the agency 
of original jurisdiction (AOJ) for additional development, 
and it now returns to the Board for appellate review. 

The Board observes that, subsequent to return of his appeal 
to the Board, the veteran submitted additional evidence 
consisting of personal statement, a statement by Dr. A. J. 
dated in September 2006, a VA treatment record dated in 
September 2006, and VA outpatient treatment records dated 
from October 2006 to March 2007  See 38 C.F.R. § 20.1304 
(2007).  He did not waive agency of original jurisdiction 
(AOJ) consideration of such evidence.  Id.  However, the 
Board observes that, with the exception of the September 2006 
letter by Dr. A. J., this evidence is not relevant to the 
instant claim.  As for the letter from Dr. A. J., the opinion 
is generally duplicative of information contained in 
treatment records already within the claims file as of the 
June 2006 supplemental statement of the case.  Further, to 
the extent the opinion contains additional information with 
regard to the veteran's diagnosis, it is supportive of the RO 
denial of the claim.  Consequently, the Board finds that a 
remand for AOJ consideration is unnecessary.  

With regard to statements submitted by the veteran that are 
relevant to claims of service connection for bilateral eye 
disorders, bilateral tendonitis, bilateral knee disorders, a 
back disorder, bilateral pes planus, and a right middle toe 
disorder, the Board observes that they are duplicates of 
September 2003 statements already considered by the Board and 
the AOJ.  However, the accompanying letter by the veteran, 
received in September 2006, suggests that he is requesting 
reconsideration of these claims.  The Board notes that the 
Board denied these claims in a September 2005 decision.  The 
veteran had 120 days from the date of that decision to file 
an appeal with the Court of Appeals for Veteran's Claims 
(Court).  However, there is no time limit for filing a motion 
for reconsideration, motion to vacate, or a motion for 
revision based on clear and unmistakable error by the Board.  
Additionally, the veteran may, at any time, file a file a 
claim to reopen with the RO.  The Board directs the veteran 
to the document attached to this decision, which describes 
his rights to appeal, for the procedures he should follow for 
each of these options.  

Additionally, the Board observes that the September 2006 VA 
treatment record is relevant to diagnoses of carpel tunnel 
syndrome, peripheral neuropathy, and possible chronic 
regional pain syndrome in the upper extremities.  The veteran 
has been granted service connection for bilateral carpal 
tunnel syndrome and bilateral peripheral neuropathy, with a 
10 percent rating evaluation assigned to each.  The Board 
observes that the veteran specifically requested this record 
from the VA medical center.  The Board, therefore, interprets 
this action as an informal claim for increased ratings for 
these disabilities, and such claims are referred to the RO 
for appropriate action.  

Finally, the Board observes that in a personal statement 
received in September 2006, the veteran has raised a question 
concerning a service connection claim granted shortly after 
his discharge in 1960, for which he has not received 
compensation.  The Board observes no evidence to support this 
claim within the claims file, and notes that the earliest 
effective date for any of the veteran's service-connected 
disabilities is in May 2003.  Therefore, this claim is also 
referred to the RO for appropriate action.  






FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2.  Hypertension was not present in service, manifested 
within one year of the veteran's discharge from service; the 
disease is not shown to be causally or etiologically related 
to any disease, injury, or incident in service or 
etiologically related to service-connected wrist 
disabilities.
.

CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
veteran's active duty military service, is not proximately 
due to or the result of service-connected wrist disabilities, 
nor may it be presumed to have been incurred in or aggravated 
by such service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Court decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claims for VA benefits.  In this case, the 
veteran was provided with a VCAA notification letter in 
January 2004, prior to the initial unfavorable AOJ decision 
issued in June 2004.  A second VCAA letter was sent in 
December 2005.  

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claim of entitlement to service 
connection, the Board observes that the VCAA notices issued 
in January 2004 and December 2005 informed the veteran of the 
type of evidence necessary to establish service connection; 
how VA would assist him in developing his claim; and his and 
VA's obligations in providing such evidence for 
consideration.  However, only the December 2005 VCAA notice 
specifically informed the veteran of the "fourth element," 
i.e., to provide any evidence in his possession that pertains 
to the claim.  

Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders, supra; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The pre-
adjudicative January 2004 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA and 
provided examples of the types of evidence, both medical and 
lay, that could be submitted.  Therefore, the Board finds 
that a reasonable person could be expected to understand that 
he should submit any relevant evidence during the development 
of the claim.  Further, subsequent to the December 2005 
notice, the veteran's claim was readjudicated and a 
supplemental statement of the case issued, such that he had 
opportunity to respond to the remedial notice.  For these 
reasons, the Board concludes that the failure to provide a 
fully VCAA compliant notice prior to the initial adjudication 
was harmless, and that to decide the appeal would not be 
prejudicial to the veteran.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, the veteran was informed of the evidence 
necessary to substantiate a disability rating and an 
effective date only in the June 2006 supplemental statement 
of the case.  Despite the inadequate notice provided to the 
veteran on these two elements, the Board finds no prejudice 
to him in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes herein that the preponderance of the evidence 
is against the veteran's service connection claim, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service medical 
records, private medical records, VA treatment records, and a 
January 2006 VA opinion were reviewed by both the RO and the 
Board in connection with adjudication of his claim.  The 
veteran has not adequately identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of his claim. 

Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development.  Thus, the Board finds 
that additional efforts to assist or notify the veteran in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, he will 
not be prejudiced by the Board proceeding to the merits of 
the claim.
II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service, or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).  

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including hypertension, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   38 U.S.C.A. § 1112; 38 
C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

While this appeal was pending, VA amended 38 C.F.R. § 3.310, 
the regulation concerning secondary service connection.  The 
amendment is intended to conform the regulation to Allen v. 
Brown, 7 Vet. App. 439 (1995), the Court decision that 
clarified the circumstances under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  See 71 Fed. Reg. 52,744 
(September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

(b)  Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, 
VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of 
aggravation or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of 
the nonservice-connected disease or injury.  
The rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

Although the veteran has not been specifically advised of 
what evidence is needed to establish secondary service 
connection, the Board notes that the veteran has specifically 
argued in his appeal that his hypertension is a direct result 
of the pain he takes for his wrist disabilities, and that his 
blood pressure goes up after he takes pain medication.  
Consequently, the Board finds that the veteran understood the 
evidence required to support his claim as contemplated by the 
regulation.  Therefore, there is no prejudice in the Board 
considering the regulation changes in adjudicating the 
veteran's service connection claim.  See Bernard, supra at 
393-94.

Intermittent flare-ups are not sufficient to be considered 
aggravation unless the underlying condition itself was 
worsened. Cf. Hunt v. Derwinski, 1 Vet. App. 292 (1991) 
(referring specifically to aggravation of preexisting 
injuries in service).

The veteran contends that his blood pressure has been 
aggravated by the pain and anti-inflammatory medication he 
takes for his wrist disabilities.  Therefore, he argues that 
secondary service connection is warranted for hypertension.

Service medical records are negative for complaints, 
diagnosis, or treatment relative to hypertension.  
Specifically, the veteran's blood pressure was recorded on 
physical examination reports dated in September 1960, 
December 1960, and April 1961.  No diagnosis of hypertension 
is noted, nor did any examining physician comment on the 
veteran's blood pressure readings. 

The Board observes that post-service medical records reveal a 
current diagnosis of hypertension.  Specifically, an April 
1989 VA treatment record shows a diagnosis of hypertension 
and a May 1989 record indicates he was seen in the 
hypertension clinic.  In June 1989, the veteran was 
prescribed anti-hypertensive medication, and VA treatment 
records dated from July 1989 to May 1998 show his blood 
pressure being monitored regularly and controlled by 
medication.  Private treatment notes by Dr. A. J. dated from 
May 2002 to December 2005 also report constant treatment for 
hypertension.  Therefore, the Board determines that the 
veteran has a current diagnosis of hypertension. 

The Board has considered all relevant evidence of record 
regarding the veteran's claim for service connection for 
hypertension.  The Board first considered whether service 
connection is warranted for hypertension on a presumptive 
basis.  However, the record fails to show that the veteran 
manifested hypertension to a degree of 10 percent within one 
year following his service discharge in May 1961.  That being 
the case, presumptive service connection is not warranted for 
hypertension.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309. 

The Board next considered whether service connection is 
warranted for hypertension on a direct basis.  However, while 
the veteran has a current diagnosis of hypertension, the 
record shows no complaint or diagnosis of the disorder during 
active service or for many years thereafter.  Specifically, 
the first diagnosis of hypertension is reported in an April 
1989 VA treatment record, almost 28 years after service 
discharge.  The lapse in time between service and the first 
complaints and diagnoses weighs against the veteran's claim.  
The Board may, and will, consider in its assessment of a 
service connection claim the passage of a lengthy period of 
time wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc). 

Additionally, there is no indication in the service medical 
records that the veteran suffered hypertension during 
service, nor is there medical evidence that the veteran's 
current hypertension is directly related to his time in 
service.  Thus, service connection is not warranted on a 
direct basis. 

The veteran's primary argument for service connection is that 
his hypertension is secondary to the pain and medication for 
his service-connected wrist disabilities.  In this regard, 
the Board notes that there are two opinions of record as to 
the relationship between the veteran's service-connected 
wrist disabilities and his hypertension.  The Board must 
determine, as a question of fact, both the weight and 
credibility of the evidence.  Equal weight is not accorded to 
each piece of material contained in a record; every item of 
evidence does not have the same probative value.  The Board 
must account for the evidence which it finds to be persuasive 
or unpersuasive, analyze the credibility and probative value 
of all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

Specifically, a July 2004 treatment note by Dr. A. J. 
indicates that he believes that the significant discomfort 
the veteran was experiencing in his wrist is one of the 
etiologies of his elevated blood pressure.  Dr. A. J. reports 
in an October 2005 record that when his blood pressure is 
down, the pain is down; and when the pain is up, his blood 
pressure is up.  Additionally, according to a November 2004 
note by Dr. A. J., the veteran reported that he marks his 
blood pressure twice daily and that his hand swelling 
correlates with an increase in blood pressure.  Finally, in 
the September 2006 letter, Dr. A. J. states that he believes 
the veteran does have an element of essential hypertension, 
but that his blood pressure is aggravated dramatically by the 
hand pain, and that temporary or intermittent flare-ups of 
the veteran's wrist disabilities are reflected in his blood 
pressure.

In contrast, after a review of the claims file, to include 
the treatment notes and opinions of Dr. A. J. and a review of 
literature regarding a connection between anti-inflammatories 
and hypertension, the VA physician opined in January 2006 
that the veteran's pain has not caused his hypertension to 
worsen over the years; the gradual increase in the veteran's 
hypertension is related to the aging process; there is no 
question that temporary flare-ups do result in increased 
blood pressure; and anti-inflammatory medications may 
increase the hypertension due to fluid retention and episodes 
of pain would be expected to transiently or temporarily 
increase measured blood pressures.  

In considering these two opinions, the Board observes that 
Dr. A. J. opines that the veteran's pain increases his blood 
pressure, whereas the VA physician addressed the question of 
whether the veteran's blood pressure has increased due to 
pain or pain medication.  The Board also notes that the only 
support Dr. A. J. offers for his opinion is his observations 
of the veteran's blood pressure, coupled with the blood 
pressure readings and reports of the veteran regarding his 
symptomology, whereas the VA examiner reviewed both the 
claims file and the relevant medical literature.  However, in 
this case, the Board determines that the primary question is 
whether the veteran's hypertension has increased in severity 
permanently as a result of his pain and/or medication.  To 
the extent that the opinions of both Dr. A. J. and the VA 
physician indicate that the increases in the veteran's blood 
pressure are flares or exacerbations as a result of the pain 
or pain medication, the Board accords them equal weight.  

Temporary flare-ups of a disorder are not considered 
aggravation.  Cf. Hunt, supra.  To the extent that the 
veteran's blood pressure goes up when his pain is up, as 
indicated by Dr. A. J., there is no evidence that these 
increases are more than temporary flare-ups of the veteran's 
hypertension.  Additionally, the fact that the veteran's 
hypertension goes down when the pain goes down, as stated by 
Dr. A. J., is further indication that the pain may cause his 
blood pressure to flare, but that it has not caused a 
permanent increase in severity.  As discussed by the VA 
physician, anti-inflammatory medication may possibly increase 
hypertension due to fluid retention and episodes of pain 
would be expected to transiently increase blood pressure.  
Further, the VA physician stated that the gradual increase in 
the veteran's blood pressure is related to the aging process, 
in other words, the natural progression of the disease.  See 
38 C.F.R. § 3.310 (b).  Therefore, observing that both Dr. A. 
J. and the VA examiner indicate that elevated readings of the 
veteran's blood pressure are not a permanent elevation or 
aggravation of the underlying disorder, but a temporary 
flare-up, the Board finds that the veteran's hypertension is 
not aggravated by his pain or pain medication as contemplated 
by VA regulations. 
Thus, there is no competent evidence that the veteran's 
hypertension has been permanently aggravated by the pain of 
his service-connected disabilities or the prescribed pain 
medication.  The Board has considered the veteran's own 
statements regarding his claimed etiology of his current 
hypertension.  Laypersons are competent to speak to 
symptomology when the symptoms are readily observable.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the question of 
diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Absent competent evidence that the veteran's 
underlying hypertension has been aggravated beyond temporary 
or intermittent flare-ups as a result of his service-
connected wrist disabilities, he is not entitled to service 
connection on a secondary basis.


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to service-connected right and left 
wrist disabilities, is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


